The petitioner, Stephen Lauzon, proceeded pro se before a single justice *1011of this court and on his appeal. The papers in the appellate record do not disclose with any sufficient degree of clarity the nature of the claimed error in the trial court. The petitioner, consequently, did not show any basis for relief by the single justice pursuant to G. L. c. 211, § 3 (1994 ed.), and, in particular, whether he lacks a remedy through the ordinary course of appeal.
Stephen Lauzon, pro se.

Judgment affirmed.